

116 HR 4817 IH: VA Directly Returning Opioid Prescriptions Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4817IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Baird (for himself, Mr. Steube, Mr. Gosar, Mr. Thompson of Pennsylvania, Mr. Cook, Mr. Moolenaar, Mr. Banks, Mr. Bishop of Georgia, Mr. Crow, Mr. Watkins, Mr. Calvert, Mr. Waltz, Mr. Pence, Mr. Crenshaw, Mr. Abraham, Mr. Bost, Mr. Moulton, Ms. Stevens, Mr. Mast, Mr. Case, Mr. Taylor, Mr. Bucshon, Mr. Crawford, Mr. Reschenthaler, Mr. Bilirakis, Mr. Green of Tennessee, Mr. Allred, Mrs. Walorski, Mr. Lamb, Mr. Rose of New York, Mr. Golden, Mrs. Brooks of Indiana, Mr. Bacon, Mr. Visclosky, Mrs. Wagner, Mrs. Luria, Mrs. Hartzler, Mrs. Miller, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to ensure that certain Department of Veterans Affairs medical facilities have physical locations for the disposal of controlled substances medications. 
1.Short titleThis Act may be cited as the VA Directly Returning Opioid Prescriptions Act. 2.Requirement for certain Department of Veterans Affairs medical facilities to have physical location for the disposal of controlled substances medications (a)In generalThe Secretary of Veterans Affairs shall ensure that each covered Department medical facility has a physical location where patients may dispose of controlled substances medications. 
(b)Covered Department medical facilityIn this section, the term covered Department medical facility means a medical facility with— (1)an on-site pharmacy; or 
(2)a law enforcement officer. 